Case 1:19-cr-00016-JPJ-PMS Document 398 Filed 04/02/20 Page 1 of 1 Pageid#: 4092




                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                          ABINGDON DIVISION

                CRIMINAL MINUTES - MOTION HEARING VIA CONFERENCE CALL


   Case No.: 1:19CR16                         Date: 4/2/2020


   Defendant: Indivior, et al.                                 Counsel: Jim Wooley
                                                               Jenny Degraw
                                                               Georgina Druce
                                                               James Loonam
                                                               Pete Romatowski
                                                               Paul Beers




PRESENT:        JUDGE:                      James P. Jones     TIME IN COURT: 3:00 – 3:30 p.m.
                Deputy Clerk:               Felicia Clark                 Total: 30 minutes
                Court Reporter:             Donna Prather, OCR
                U. S. Attorney:             Randy Ramser, Charles Biro, Dan Bubar, Kristin Gray, Joes Hall, Garth
Huston, Matt Lash, Bert Mayer, Janine Myatt and Carol Wallack

PROCEEDINGS:

Court ordered that there be no audio recordings of this proceeding produced or distributed. Motion hearing held
in re: DE 390 and 393 – Motions to Continue Jury Trial (Redacted and Un-Redacted Versions). All counsel
appeared via conference all. Government opposed motions to continue jury trial. Oral argument by Government
and Defense Counsel. Court granted DE 390 and 393. Jury Trial reset for September 28 thru November 13 and
Pre-Trial Conference was reset for August 20 at 1:30 p.m. Order forthcoming.
